Citation Nr: 1339395	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-36 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.   Entitlement to an increased rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Ralph Bratch, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2011, the Veteran testified at a hearing at the RO.  A transcript of the hearing is associated with the record and has been reviewed.  

In February 2012, the Veteran's attorney submitted additional evidence with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  For the entire increased rating period, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas.

2.  Effective March 2, 2008, the Veteran meets the schedular criteria for a TDIU; the competent and credible evidence of record is at least in equipoise as to whether the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.   



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for PTSD have been met for the entire rating period from September 11, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  Effective March 2, 2008, the criteria for a TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  In the instant case, the Veteran's claim is being granted.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial. 


Increased Rating for PTSD

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

PTSD is evaluated (rated) under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name. 

A Global Assessment of Functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).

A score in the range of 51 to 60 indicates moderate symptoms (e.g., a flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).

Service connection for PTSD was granted in an October 2004 rating decision, and a 50 percent rating was assigned.  Temporary total evaluations have been assigned for period from June 6, 2005 to July 30, 2005 and from August 11, 2008 to September 30, 2008.  A claim for an increased rating was received in September 2008.  The Veteran's formal claim for a TDIU was then received in February 2009.  See 38 C.F.R. § 3.155 (2013).  Therefore, the appeal period under consideration is from the period one year prior to the receipt of the informal claim, or September 2007 to the present.  See 38 38 C.F.R. § 3.400 (2013).  

A VA discharge summary dated in September 2008 reflects that the Veteran completed a residential PTSD program.  Axis I diagnoses of PTSD and major depressive disorder were noted.  The discharge summary noted that the Veteran's score of 40 on the Beck Depression Inventory suggested that he was experiencing a severe level of depression.  A GAF score of 55 was assigned.  

The Veteran had a VA examination in April 2009.  The Veteran reported that he was not working and had not worked since 2006.  He reported that he stopped working because he could not get along with people.  The Veteran reported that he was married to his fourth wife but was currently separated.  With regard to relationships, the Veteran reported that he talked with his son once or twice a month and with his aunt once a month.  He reported that he talked very little to anyone in his family and did not see anyone.  

On mental status examination, the examiner noted that the Veteran was unkempt.  He was alert and oriented.  His behavior was cooperative and within normal limits.  Speech rate, volume and tone were unremarkable.  His communication was good.  His mood was irritable and depressed.  His affect was congruent and appropriate.  His thought content reflected feelings of entitlement and bitterness toward the system.  There were no signs of delusions of hallucinations.  The Veteran reported that he thought about homicide and suicide "a lot when I run into situations."  The Veteran denied suicidal or homicidal ideation, plan or intent during the examination.  The Veteran was a good historian.  There was no inappropriate behavior displayed during the evaluation.  The Veteran reported short-term memory complaints and reported that he had periods of life he could not remember at all.  The VA examiner noted that this was more a reflection of long-term memory.  The VA examiner indicated that this could be because he was intoxicated at those times in his life.  The Veteran denied problems with attention and concentration.  A GAF score of 55 was assigned.  

The VA examiner noted that the Veteran had other disorders that accounted for his symptom presentation, including depression and antisocial personality disorder.  The VA examiner opined that overall, it appeared that PTSD was having a mild (at most) impact on social and occupational functioning (estimated GAF for PTSD alone was 80).  The VA examiner indicated that, essentially PTSD may contribute a small piece of avoidance of others and difficulty getting along with others that would hamper communication effectiveness and work relationships.  

The Veteran submitted a report from a private psychologist, dated in August 2009.   The Veteran reported that he was separated from his wife.  He reported seeing his son every few years.  He reported that he had no friends and no social relationships.   The psychological evaluation noted that in the present evaluation, the Veteran noted heightened psychological symptoms since discontinuing alcohol in 2004 and drug use within the last year.  The Veteran reported more intense physiologic and emotional distress coping with images and nightmares related to combat.  The Veteran reported becoming instantly violent when startled.  The Veteran described a restricted range of emotional experience with heightened irritability, and anger when communicating and interacting with others.  The Veteran reported intense anxiety just prior to conversing with people or going out in public.  The Veteran reported that he had difficulty concentrating, which left him forgetting tasks and responsibilities, leading to heightened frustration and anger.  He reported chronic depressed mood with hopelessness, worthlessness, fatigue and no enjoyment of activities.  He endorsed chronic thoughts of killing himself with a plan to "blow myself up", however denied that he would follow through with hurting himself.  The Veteran reported that he did not consistently bathe and kept housekeeping to a minimum.  The report noted that the Veteran speech was fluent and well-articulated.  No hallucinations or delusions were noted.  Comprehension during the interview was adequate.  Affect appeared anxious throughout the evaluation.  A GAF score of 45 was assigned.  

A VA mental health intake summary dated in October 2009 reflects that a GAF score of 40 was noted.  

The Veteran had a VA examination in March 2011.  On mental status examination, the examiner noted that the Veteran was casually and appropriately dressed.  His appearance was disheveled.  He was alert and oriented.  The Veteran's behavior was cooperative.  His psychomotor activity was within normal limits.  His speech rate and volume were unremarkable.  His communication was good.  His mood was irritable.  His affect was flattened.  Thought process and thought content were unremarkable.  There were no signs of delusions or hallucinations.  There was no inappropriate behavior displayed during the evaluation.  

The Veteran described mild problems with memory.  The Veteran reported that his short-term memory was declining in the past 8 to 9 months, but he was unaware of the reason.  The Veteran also reported difficulties with attention and concentration.  The Veteran reported that he experienced homicidal and suicidal ideation daily.  He reported that he was not experiencing suicidal or homicidal ideation at the time of the examination.  The Veteran reported having daily auditory hallucinations, indicated that they had started in the last year.  The VA examiner indicated that the Veteran was independent in activities of daily living and did not have any major problems with self-care.  The VA examiner assigned a GAF score for PTSD of 80 and an overall GAF score of 55.  

The VA examiner noted that, currently, the Veteran's PTSD appeared to be having a very mild impact on functioning as reflected by his GAF of 80 for PTSD.  The VA examiner indicated that his overall GAF of 55 was meant to reflect that other disorders, including major depressive disorder and antisocial personality disorder, were impacting his social and occupational functioning to a much greater extent that his PTSD.  

The VA examiner opined that, overall, it was his medical opinion that the difficulties managing anger and irritability as described by the Veteran, were due to his antisocial personality disorder rather than his PTSD.  The VA examiner noted, although difficulty managing anger and irritability are an overlapping symptom of both disorders, the Veteran showed a lack of remorse when discussing his argument with others and also showed impulsivity and failure to plan ahead, both of which are characteristic of antisocial personality disorder, but not of PTSD.  

In June 2011, the Veteran submitted a letter from his treating VA psychologist regarding his PTSD.  The VA psychologist indicated that she reviewed the Veteran's chart and interviewed him.  The VA psychologist noted that the Veteran consistently presented as cantankerous, on-edge and angry.  She noted that he was highly protective of his feelings and was quick to deny that he feels empathy or cares for others.  The Veteran reported daily homicidal ideation.  The VA psychologist noted that the Veteran rationalizes his violent thoughts and denies feeling guilty about hurting others.  

The VA psychologist further indicated that, in the course of his treatment, the Veteran revealed internal experiences that were different from his outward opposition.  It was noted that the Veteran denied having close relationships but spoke with his son, brother and aunt on the phone every week.  

The VA examiner indicated that, in her clinical opinion, the Veteran did not meet the criteria for a personality disorder.  She stated that, while the Veteran does exhibit some signs of personality disorder, these symptoms overlap and are best explained through his diagnoses of PTSD, MDD, and substance dependence.  

With regard to the Veteran's other PTSD symptoms, the Veteran's disability has more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The record shows that the Veteran's PTSD has been manifested by depressed mood, impaired impulse control (such as unprovoked irritability), fleeting suicidal ideation, difficulty in adapting to stressful circumstances (including work or a 
work-like setting) and an inability to establish and maintain effective relationships.  The Board concludes that the occupational and social impairment due to PTSD more nearly approximate the criteria for a 70 percent rating under Diagnostic Code 9411.  During the appeal period, GAF scores ranging from 40 to 55 were assigned.  Such GAF scores are indicative of moderate to serious impairment.   

The Board observes that the VA examinations in April 2009 and March 2011 indicated that some of the Veteran's impairment in occupational and social functioning is related to depression and antisocial personality, which are not service connected.  The VA examination in March 2011 assigned a GAF score of 80 for the Veteran's PTSD.  However, in contrast to the April 2009 and March 2011 examinations, the June 2011 opinion indicated that the Veteran's behavior is not consistent with antisocial personality disorder.  The June 2011 opinion further indicated that the symptoms of antisocial personality disorder, such as failure to conform to social norms, irritability and rationalizing having hurt others, overlap with and are best explained through his diagnoses of PTSD, MDD and substance dependence.  Based on this opinion, there is evidence of overlapping symptoms between the Veteran's service-connected and nonservice-connected disorders.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Here, there is medical evidence indicating that it is not possible to distinguish between the psychiatric symptoms related to PTSD and other nonservice-connected disorders, and there is equally competent and credible medical evidence that does so distinguish.  Therefore, resolving any reasonable doubt on this point in the Veteran's favor, the Board has considered all of the Veteran's psychiatric symptoms in the assignment of a 70 percent rating for PTSD.

The Board finds that a 70 percent rating is warranted from September 11, 2007, one year prior to his claim for an increased rating for PTSD, as it is factually ascertainable that the severity of the Veteran's PTSD approximated the criteria for a 70 percent rating one year prior to the date of the claim for an increased rating.  38 C.F.R. § 3.400(o)(2).  VA medical records show that the Veteran was seen at a VA hospital in August 2007 with complaints of PTSD and suicidal ideations.  Records noted anger/ rage.  There were no direct homicidal ideations.  The Veteran's mood was depressed, and affect was tired.  The Veteran was alert and oriented in all spheres, with no hallucinations, delusions or psychosis evident.  Although this record is outside of the one year period prior to the Veteran's claim, there is evidence within that one year period that indicates that the Veteran's continued to experience severe symptoms from that point until the date of his claim.  See, e.g. August 2008 VA treatment records; October 2008 rating decision assigning a 100 percent temporary total rating based on hospitalization over 21 days effective August 11, 2008.  

The Board concludes that the Veteran's PTSD disability picture does not more nearly approximate the criteria for a 100 percent rating criteria under DC 9411.  38 C.F.R. § 4.130.  The evidence during this time period does not show that the Veteran had total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Therefore, for the foregoing reasons, the Board concludes, that a 70 percent rating, but no higher, is warranted for service-connected PTSD from September 11, 2007.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, there is marked interference with the Veteran's employment due to his service-connected PTSD.  The Board has awarded a TDIU, which fully recognizes impairment  due to service-connected PTSD.  The TDIU is effective from March 2, 2008, the day after the Veteran was last gainfully employed.  With regard to the period prior to March 2, 2008, the Board finds that the rating criteria adequately contemplated the Veteran's  PTSD.  The criteria considered occupational and social impairment due to such symptoms as suicidal ideation, impaired impulse control and difficulty adapting to stressful circumstances, including work or a work-like setting.  

Consequently, the Board finds that the schedular rating criteria are adequate to rate the Veteran's PTSD, and referral for extraschedular consideration is not warranted. 38 C.F.R. § 3.321(b)(1). 

TDIU

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537   (1994). 

As noted, a claim for an increased rating was received in September 2008.  The Veteran's formal claim for a TDIU was then received on February 20, 2009.  Service connection is in effect for PTSD, which is rated as 70 percent disabling from September 2007, and for malaria, rated as 0 percent disabling.  The combined evaluation of the Veteran's service-connected disabilities is 70 percent from September 2007.  The combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met because the Veteran has a combined rating of 70 percent for his service-connected disabilities, with one disability rated at 40 percent or more.    

At a Board hearing in October 2011, the Veteran testified that he was a painter and stopped working in 2008.  He stated that he stopped working because of conflicts with others and could not interact with others.  In the Veteran's formal application for a TDIU he reported that he had gotten to 9th grade in high school and that his experience was that of a painter.

Information submitted by the Veteran's former employer in March 2009 reflects that the Veteran worked as a subcontractor painting apartments from October 1, 2007 to March 1, 2008.  The Veteran's employer noted that concessions due to the Veteran's disability included that the Veteran worked alone.  It was noted that his employment terminated because he could not work with others.  

At an April 2009 VA examination, the Veteran reported that he last worked in 2006 as a painter.  He reported that he stopped working because he could not deal with people.  He reported that he was working for himself but still found a way to get into conflicts that escalated.  The VA examiner opined that the Veteran was not unemployable due to PTSD alone.  The VA examiner opined that the Veteran's depression accounts for not caring for himself and would limit his motivation to find work.  The VA examiner further noted that his antisocial personality disorder is at least part of the reason for the Veteran's problems managing anger and physical attacks on others, as well as feeling distant from others.  The VA examiner opined that, essentially, PTSD may contribute a small piece of his avoidance of others and difficulty getting along with others that would hamper his communication effectiveness and work relationships.  

A statement from a VA vocational rehabilitation counselor, dated in March 2011, reflects that the Veteran first applied for VA vocational rehabilitation in December 2008.  Subsequent to the development of three separate vocational rehabilitation plans, the Veteran had not developed suitable employment.  The vocational rehabilitation counselor opined that, based on vocational rehabilitation services from December 2008 to the present, the feasibility of pursuing any type of vocational goal was questionable.  

In March 2011, a VA physician reviewed the claims file and provided a medical opinion regarding the Veteran's employability.  The physician opined that her diagnostic impression of the Veteran was that he could secure and maintain gainful employment in any capacity, including sedentary or physical work, when considering his service-connected PTSD.  The VA examiner opined that there are no other conditions that would limit the Veteran's ability to maintain gainful employment.  

In March 2011, the Veteran had a VA examination for PTSD.  The Veteran reported that he was not working.  The Veteran that he had last worked four to five months ago as a truck driver.  He reported that he was at that company for three days before he was let go because insurance would not cover him.  The Veteran reported that he worked part-time as a painter prior to that position.  The Veteran reported that he initially did well but started having problems with co-workers.  He reported difficulty managing anger and irritability on the job, stating he had two serious fights with co-workers and physical arguments.  

The VA examiner opined that the Veteran's service-connected PTSD did not render him unable to secure and maintain substantially gainful employment.  The VA examiner opined that there is no evidence in his work history that suggests that symptoms of PTSD, alone, even significantly impacted his occupational functioning.  The VA examiner indicated that symptoms of hypervigilance may have contributed to a mild decrease in productivity.  The VA examiner indicated that the Veteran's PTSD would have no more than a very mild impact on the Veteran's ability to interact appropriately with others, impulse control, ability to accept supervision and criticism, flexibility and memory.  The VA examiner stated that, rather, it appears that symptoms of antisocial personality disorder, including consistent irresponsibility as indicated by consistent failure to sustain consistent work behavior, impulsivity or failure to plan ahead, and lack of remorse as indicated by being indifferent to others contributed to the Veteran's difficulty securing and maintaining employment.  The VA examiner indicated, in other words, it is the Veteran's antisocial personality disorder which prevents him from securing and maintaining substantially gainful employment, not his PTSD.  

A report of a private psychological evaluation dated in June 2011 noted that the Veteran had an unstable work history for the majority of his 40 years since his return from Vietnam.  The examining psychologist concluded that it is at least as likely as not that the Veteran is unable to maintain gainful employment due to PTSD symptoms which have evolved into major depressive disorder and generalized anxiety disorder.  The psychologist opined that the Veteran's constellation of psychological disorders impede his ability to work reliably in a position or maintain social relationships with others.  

The Board concludes that entitlement to a TDIU is warranted in this case.  The Veteran meets the schedular criteria for TDIU from March 2, 2008, the day after he appears to have last been gainfully employed.  The overall weight of the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment.  In this case, the June 2011 private evaluation and the March 2011 vocational rehabilitation letter support a finding that the Veteran's service-connected PTSD renders him unemployable.  The VA examination reports dated in April 2009 and March 2011 attributed indicated that nonservice-connected disorders prevent him from securing employment.  However, the June 2011 private opinion does not differentiate between the Veterans various disorders but rather indicates that a constellation of disorders associated with PTSD and the Veteran's combat experiences, render the Veteran unemployable.  The Board therefore finds that all of the Veteran's psychiatric symptoms must be considered in determining whether the Veteran is able to obtain of maintain substantially gainful employment.  Mittleider, supra.  Therefore, resolving all doubt in the Veteran's favor, the Board concludes that a TDIU is warranted, effective March 2, 2008.



ORDER

A 70 percent rating is granted for PTSD from September 11, 2007, subject to regulations governing the payment of monetary benefits.

Effective March 2, 2008, entitlement to a TDIU is granted, subject to regulations governing the payment of monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


